106 F.3d 390
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Wilbur Leon MARTIN, Jr., Petitioner-Appellant,v.CHESAPEAKE CITY JAIL;  Attorney General of the Commonwealthof Virginia, Respondents-Appellees.
No. 96-7460.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 14, 1997.Decided Jan. 28, 1997.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  William T. Prince, Magistrate Judge.  (CA-96-468-2)
Wilbur Leon Martin, Jr., Appellant Pro Se.
Before HALL and HAMILTON, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order denying his motion for appointment of counsel and dismissal of all criminal charges.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1994), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1994);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We deny a certificate of appealability and dismiss the appeal as interlocutory.  Appellant's motions for trial and for collection of fees after his release are denied.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
DISMISSED.